Title: 27th.
From: Adams, John Quincy
To: 


       Finished the first book of the Satires, and began, the 2d. These I find no difficulty in, as I have translated them before. Read in Locke’s Essay upon the Understanding, in the afternoon; the whole of the first book is taken up in proving that there are no innate Ideas. A person should never pass judgment upon such points, or indeed any others that are the subjects of Contention, without hearing both sides of the Question: but he appears to reason in such a manner that I am very much inclined to think him right. It has been said, that his arguments to prove that the existence of a God is not an innate Idea, may be injurious, but they make no alteration in the reality, nor do they in the least invalidate, the evidence, of, what Nature cries aloud in all her works. This is the only idea, which I think might be contended for as innate; for as to those of a Virtue, justice &c. I conceive of nothing that can be answered to what he says upon the subject.
      